DETAILED ACTION
1.	Claims 1 and 3-10 of U.S. Application 16/668101 filed on February 23, 2022 are presented for examination.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
4.	Applicant’s arguments, see pages 8-12, filed 2/23/2022, with respect to amended claim 1 have been fully considered and are persuasive.  Due to applicant’s amendment the 35 U.S.C. 103 rejection of claim 1 has been withdrawn. 
	However, in addition the examiner points out that these amended features of claim 1 are new matter because the instant disclosure does not provide support for such an amendment (see 112a rejection below).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 1, lines 22-27, “recess portions, which are recessed radially inward from the virtual line, are defined inApplication No. 16/668,101February 23, 2022Reply to the Office Action dated November 26, 2021Page 3 of 12 radially outermost surfaces of the insulator in respective spaces between all opposing ones of the first protruding portions and the second protruding portions in a circumferential direction to extend further inward in the radial direction than radially innermost portions of the first protruding portions and the second protruding portions.”  The applicant does not provide any prior disclosure of recess portions that “extend further inward in the radial direction than radially innermost portions of the first protruding portions and the second protruding portions.”  As shown in annotated figures 5 and 6 below of the instant application radially innermost portions (see annotated figs. 5 and 6 below) of the second protruding portion (1123) extend further radially inward than 
7.	Claims 3-10 are also rejected due to dependence on claim 1.
    PNG
    media_image1.png
    479
    619
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    485
    750
    media_image2.png
    Greyscale

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834